Citation Nr: 0028699	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-03 349	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida




THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized non-VA medical care and services rendered to the 
veteran on June 12, 1998.




REPRESENTATION

Appellant represented by:	AMVETS





INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 decision of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, 
Florida, which denied payment or reimbursement for the cost 
of unauthorized non-VA medical care and services rendered to 
the veteran on June 12, 1998.

The Board wrote to the veteran on August 31, 2000, asking him 
to clarify his representative because there was a VA Form 23-
22 on record appointing AMVETS to represent him but there was 
also correspondence from the veteran indicating that he 
desired representation by the Disabled American Veterans.  
The Board stated that, if it did not hear from the veteran 
about this matter within 30 days, the Board would assume that 
the veteran wanted AMVETS to represent him.  The veteran did 
not reply to the letter.


FINDINGS OF FACT

1.  The veteran was treated on June 12, 1998, at Bert Fish 
Medical Center in New Smyrna Beach, Florida, for complaints 
of low back pain for two days.

2.  The medical care and services that the veteran received 
on June 12, 1998, at Bert Fish Medical Center in New Smyrna 
Beach, Florida, for complaints of low back pain for two days 
was not rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health.



CONCLUSION OF LAW

The requirements for payment or reimbursement for the cost of 
unauthorized non-VA medical care and services rendered to the 
veteran on June 12, 1998, have not been met.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence of record, specifically medical reports dated June 
12, 1998, from Bert Fish Medical Center in New Smyrna Beach, 
Florida,, shows that the veteran was treated on that date at 
that hospital for complaints of back pain for two days.  
There is no evidence that the veteran sought prior 
authorization from VA for payment for the treatment.  
38 U.S.C.A. § 1703 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 17.52, 17.54, 17.55.  Rather, the statement of the case 
shows that the VAMC received a telephone call on June 12, 
1998, from an employee of Bert Fish Medical Center informing 
the VA that the veteran was a patient in the emergency room.  
This notification was a timely filed claim for payment or 
reimbursement of unauthorized medical care and services.  
38 C.F.R. §§ 17.123, 17.126.

VA may reimburse veterans entitled to hospital care or 
medical services for the reasonable value of such care or 
services for which veteran's have made payment where (1) such 
care or services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof for an adjudicated service-connected 
disability; and (3) VA or other Federal facilities were not 
feasibly available; and an attempt to use them beforehand 
would not have been reasonable, sound, wise, or practical.  
See 38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

In this case, the veteran was service-connected for a back 
condition, specifically, status post hemilaminectomy and 
diskectomy, L4-5, at the time that he was treated for back 
pain at the private hospital.  However, payment or 
reimbursement of the unauthorized medical care and services 
that the veteran received on June 12, 1998, at the private 
hospital may not be granted under the law because the care 
and services were not rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health.  Concerning this, the Board notes that the medical 
records from the hospital show that complained of back pain 
for two days and that he reported no history of recent trauma 
or motor vehicle accident.  He had positive sciatica to legs, 
pain down the right leg, and positive low back pain on 
examination.  The treatment plan was Percocet.  Other 
medications were Demerol and Valium.  It was noted that he 
was discharged ambulatory with family with instructions about 
his prescription.  It was also noted that he had some back 
relief and was too uncomfortable in a wheelchair.

On June 15, 1998, the veteran reported to the VA outpatient 
clinic for care and services relating to the back pain.  He 
reported a reinjury to the back four days earlier with 
increased back pain when he sneezed and had loss of sensation 
to the right leg.  He stated that his wife called 911 and he 
was sent to Bert Fish Medical Center.  Objectively, the 
examiner noted that the veteran was alert and walking slowly 
with shuffling gait and that he looked uncomfortable.

Although the evidence shows that the veteran was experiencing 
back pain when treated on June 12, 1998, because the medical 
care and services that the veteran received on that date at 
Bert Fish Medical Center were not rendered in a medical 
emergency of such nature that delay would have been hazardous 
to life or health, the requirements for payment or 
reimbursement for the cost of unauthorized non-VA medical 
care and services rendered to the veteran on June 12, 1998, 
have not been met and the claim must be denied.  38 U.S.C.A. 
§ 1728 (West 1991); 38 C.F.R. § 17.120 (1999).


	(CONTINUED ON NEXT PAGE)



ORDER

Payment or reimbursement for the cost of unauthorized non-VA 
medical care and services rendered to the veteran on June 12, 
1998, is denied.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

